NOT PRECEDENTIAL


                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    __________

                                    No. 18-3764
                                    __________

                          UNITED STATES OF AMERICA

                                         v.

                                 ALDWIN VEGA,
                                              Appellant
                                   __________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania

                  (District Court Criminal No. 2-13-cr-00061-008)
                    District Judge: Honorable Reggie B. Walton

                               Argued April 27, 2022

         BEFORE: HARDIMAN, NYGAARD, and FISHER, Circuit Judges


                               (Filed: May 17, 2022)



Jay V. Surgent [Argued]
Weiner Law Group
629 Parsippany Road
Parsippany, NJ 07054

      Counsel for Appellant

Donovan J. Cocas [Argued]
Adam N. Hallowell
Laura S. Irwin
Office of United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219

       Counsel for Appellee

                                         __________

                                          OPINION*
                                         __________

NYGAARD, Circuit Judge.

       Aldwin Vega challenges three aspects of his sentence: the twenty-year statutory

mandatory minimum, the four-level leader or organizer guidelines enhancement, and his

sentence’s substantive reasonableness.

       Because we discern no plain error as to Vega’s first two challenges and his

sentence is substantively reasonable, we will affirm the District Court.

                                          I

       Aldwin Vega was indicted in the Western District of Pennsylvania on one count of

conspiracy to distribute and possess with intent to distribute one kilogram or more of

heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i), and 846. The Government

then filed an information accusing him of having been previously convicted of a “felony

drug offense”— possession of a controlled substance with intent to distribute in a school

zone, in violation of N.J. Stat. § 2C:35-7—which subjected him, in this case, to a twenty-



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              2
year mandatory minimum sentence under the then-effective version of 21 U.S.C.

§ 841(b)(1)(A).1

       In September of 2017, a jury found Vega guilty as charged. On December 14,

2018, the District Court sentenced Vega to 262 months of imprisonment.

                                           II

                                           A

       On appeal, Vega contends for the first time that his 2001 N.J. Stat. § 2C:35-7

conviction is not a predicate “felony drug offense” because, in 2001, § 2C:35-7

prohibited conduct involving three sets of drugs not included in 21 U.S.C. § 802’s

definition of “felony drug offense”: (1) flunitrazepam, gamma hydroxybutyrate (“GHB”),

and phencyclidine (“PCP”); (2) positional isomers of cocaine; and (3) hemp.

       Because Vega raises these three arguments for the first time on appeal, to prevail

they must “meet the requirements of the plain-error standard by demonstrating the error

is clear, prejudicial, and affects the fairness or reputation of the judicial proceeding.”

United States v. Dahl, 833 F.3d 345, 349 n.4 (3d Cir. 2016).



1
        The First Step Act, Pub. L. No. 115-391, 132 Stat. 5194, amended the relevant
part of § 841(b)(1)(A), replacing “felony drug offense” with “serious drug felony or
serious violent felony” and decreasing the associated mandatory minimum sentence from
twenty to fifteen years. That amendment is inapplicable here because Vega’s sentence
was imposed on December 14, 2018, one week before the amendment took effect. See
United States v. Aviles, 938 F.3d 503, 510 (3d Cir. 2019). Accordingly, reference to the
relevant part of § 841(b)(1)(A) is to the statutory language in effect when Vega was
convicted in and sentenced by the District Court: “If any person commits such a violation
after a prior conviction for a felony drug offense has become final, such person shall be
sentenced to a term of imprisonment which may not be less than 20 years . . . .”

                                                3
       “Felony drug offense” is defined as “an offense that is punishable by

imprisonment for more than one year under any law of the United States or of a State or

foreign country that prohibits or restricts conduct relating to narcotic drugs, marihuana,

anabolic steroids, or depressant or stimulant substances.” 21 U.S.C. § 802(44). That same

statute in turn defines “narcotic drug,” § 802(17), “marihuana,” § 802(16), “anabolic

steroid,” § 802(41), and “depressant or stimulant substance,” § 802(9).

       Vega’s contention that N.J. Stat. § 2C:35-7 prohibited conduct involving

flunitrazepam, GHB, and PCP, while 21 U.S.C. § 802’s definition of “felony drug

offense” does not include crimes involving those three drugs, fails plain error review

because it is not supported by sufficient authority. See United States v. Scott, 14 F.4th

190, 198–99 (3d Cir. 2021). Vega bases his contention entirely on our statement in Aviles

that N.J. Stat. § 2C:35-7 (the New Jersey statute at issue here) and N.J. Stat. § 2C:35-4

(another New Jersey statute, at issue only in Aviles) “each criminalize conduct involving

at least one substance not covered by Section 841’s definition of ‘felony drug offense[.]’”

938 F.3d at 512. However, we made that statement in Aviles in passing, without any

explication of the drugs encompassed by the New Jersey statutes and 18 U.S.C. § 802’s

complex definitions of “narcotic drugs,” “marihuana,” “anabolic steroids,” and

“depressant or stimulant substances.”

       The Government contends that the administrative delegation within the residual

clause of the definition of “depressant or stimulant substance,” 21 U.S.C. § 802(9)(D),

refers to the Federal Schedules of Controlled Substances, 21 C.F.R. §§ 1308.11–.15,

which in turn include flunitrazepam, GHB, and PCP.

                                              4
       As neither party points us to authority conducting that analysis, we do not detect

plain error.

       Vega next contends that N.J. Stat. § 2C:35-7 prohibited conduct involving

positional isomers of cocaine, while 21 U.S.C. § 802’s definition of “felony drug

offense” does not include crimes involving positional isomers of cocaine. Rather than

identifying a New Jersey statute or regulation that expressly criminalizes positional

isomers of cocaine, he points to a single opinion of New Jersey’s Superior Court,

Appellate Division, stating that New Jersey criminalizes “all forms of cocaine.” State v.

Cathcart, 589 A.2d 193, 197 (N.J. Super. Ct. App. Div. 1991). Cathcart, however, dealt

only with “L-cocaine,” cocaine’s natural form, and “D-cocaine,” an optical isomer of that

form. See id. at 195; United States v. Bogusz, 43 F.3d 82, 88–89 (3d Cir. 1994). Without

clear authority stating that New Jersey criminalized positional isomers in 2001, Vega

cannot prove plain error.

       Vega finally contends that § 2C:35-7 prohibited conduct involving hemp, while

§ 802’s definition of “felony drug offense” does not include crimes involving hemp.

However, Vega acknowledges the fatal flaw with this argument: the Agriculture

Improvement Act of 2018, which federally decriminalized hemp, was enacted on

December 20, 2018, six days after Vega was sentenced. See Blue Br. at 16 n.8. Thus,

hemp does not give Vega a categorical mismatch.

                                         B

       We review the District Court’s application of a U.S.S.G. § 3B1.1(a) organizer or

leader enhancement for clear error. United States v. Thung Van Huynh, 884 F.3d 160, 165

                                             5
(3d Cir. 2018). And it was not clear error for the District Court to find that Vega was an

organizer or leader, as evidence indicated that: several of the participants down the

supply chain from Vega sold heroin together; Vega fronted heroin to those participants;

once Vega was those participants’ supplier, he was their sole supplier; and Vega

facilitated the installation of a hidden compartment in one of their cars so they could

more easily transport the heroin he sold them.

                                         C

       We review the substantive reasonableness of Vega’s within-guidelines sentence

for abuse of discretion and presume that it is substantively reasonable. United States v.

Handerhan, 739 F.3d 114, 119–20 (3d Cir. 2014).

       Vega fails to rebut that presumption. First, his argument that the District Court

muddled its analysis of the “felony drug offender” question is subject to review on its

own terms, on which we already concluded there was no plain error. We similarly

consider on its own terms the Government’s use of evidence against Vega that it agreed,

in his co-defendant’s proceeding, not to offer “at any further proceedings.” Blue Br. at 29

n.11. Vega did not appeal the denial of his motion to suppress that evidence—the proper

avenue for such a challenge—which would go to the validity of his conviction, not the

reasonableness of his sentence. Finally, the fact that the First Step and Agriculture Acts

amended the Controlled Substances Act one week after Vega was sentenced, in a way

that would have at least reduced the mandatory minimum by five years, does not make

Vega’s sentence substantively unreasonable. Rather, it puts it more squarely in the

bounds of what was reasonable at the time.

                                             6
                                        III

       Because neither 21 U.S.C. § 841(b)(1)(A)’s twenty-year mandatory minimum

based on a prior conviction for a “felony drug offense,” nor U.S.S.G. § 3B1.1(a)’s four-

level leader or organizer enhancement, are plainly erroneous to apply to Vega’s sentence,

and his sentence is substantively reasonable, we will affirm.




                                              7